NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS E. PAZ, AKA Carlos Enrique               No.    14-70351
Paz,
                                                Agency No. A095-016-111
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Carlos E. Paz, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we review de novo claims of due process violations

in immigration proceedings, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We deny the petition for review.

      The record does not compel the conclusion that Paz established changed or

extraordinary circumstances to excuse his untimely asylum application. See 8

C.F.R. §§ 1208.4(a)(4), (5); see also Ramadan v. Gonzales, 479 F.3d 646, 656-58

(9th Cir. 2007) (per curiam). We reject Paz’s contention that the BIA failed to

review the evidence. Thus, we deny the petition for review as to asylum.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancy between Paz’s testimony and his asylum application

statement regarding the number of threats he received before leaving Guatemala,

and the inconsistency regarding when the mafia started using the “electric chair.”

See Shrestha, 590 F.3d at 1048 (9th Cir. 2010) (adverse credibility determination

was reasonable under the “totality of circumstances”). We reject his contention

that the BIA erred by failing to consider aspects of his testimony, see Li v. Holder,

738 F.3d 1160, 1163-68 (9th Cir. 2013) (explaining the maxim ‘falsus in uno,

falsus in omnibus’ is the law in this circuit and “may properly be used to evaluate


                                          2                                    14-70351
witness testimony in immigration cases”), and his contentions that the agency

otherwise erred in analyzing his withholding of removal claim. We also reject his

contention that the BIA violated his due process rights. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

Thus, in the absence of credible testimony, in this case, Paz’s withholding of

removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Paz’s CAT claim also fails because it is based on the statements that

the BIA found not credible, and Paz does not point to any evidence that compels

the finding that it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to Guatemala. See

Shrestha, 590 F.3d at 1048-49. We reject Paz’s contentions that the agency failed

to review the evidence adequately or applied an incorrect legal standard.

      PETITION FOR REVIEW DENIED.




                                          3                                       14-70351